Citation Nr: 1012105	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-21 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1968.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2007 rating decision, in which the RO denied a 
claim for service connection for a TDIU. In June 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in June 2007 and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later in June 2007.  

In August 2009, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, so 
that he could be scheduled for a Board videoconference 
hearing, pursuant to his July 2009 request.    

In December 2009, the Veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2. The Veteran has been granted service connection for 
posttraumatic stress disorder (PTSD) (rated as 70 percent 
disabling), bilateral hearing loss (rated as 20 percent 
disabling), diabetes (rated as 20 percent disabling), 
peripheral neuropathy of all four extremities (rated as 10 
percent disabling for each extremity), tinnitus (rated as 10 
percent disabling) and acneform (rated  as 10 percent 
disabling); the combined rating for all of these service-
connected disabilities is 90 percent.  

3.  The Veteran worked as a letter carrier/collector for the 
U.S. Postal Service from 1973 until his retirement in May 
1988.   

4. The competent evidence on the question of whether the 
nature and severity of the Veteran's service-connected 
disabilities prevent him from obtaining and retaining 
substantially gainful employment is, at the very least, 
evenly balanced.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for a TDIU, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).

In this case, the Veteran has been granted service connection 
for PTSD (rated as 70 percent disabling), bilateral hearing 
loss (rated as 20 percent disabling), diabetes (rated as 20 
percent disabling), peripheral neuropathy of all four 
extremities (rated 10 percent disabling for each extremity), 
tinnitus (rated as 10 percent disabling) and acneform (rated 
as 10 percent disabling); the combined rating for all of 
these service connected disabilities is 90 percent.   Hence, 
as the Veteran's PTSD is ratable at 60 percent or more (i.e. 
70 percent), and as his combined disability rating is 90 
percent, he clearly meets the minimum percentage requirements 
under 38 C.F.R. § 4.16(a) based on his PTSD alone, or based 
on his combined service-connected disabilities.  The 
remaining question, then, is whether the Veteran's service-
connected disabilities render him unemployable.

The central inquiry is "whether [a] Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a 
Veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2008); See also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a Veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a TDIU is warranted.  

VA medical records reflect that the Veteran has been treated 
for numerous medical problems including PTSD, diabetes, 
dyslipidemia, hypertension, bilateral hearing loss and 
tinnitus, ongoing low back pain, status post laminectomy and 
two level discetomy, chronic residual foot pain, status post 
bilateral metatarsal osteotomies for hammertoe deformities, 
residual shoulder pain, status post rotator cuff repair, 
erectile dysfunction, possible Meniere's disease and benign 
prostatic hypertrophy.  

In regard to PTSD, the records reflect that the Veteran twice 
underwent a 6 week inpatient treatment program for PTSD at 
the Northampton VAMC, once from May to June 2006 and once 
from November to December 2006.  A June 15, 2006 discharge 
report from the first program reflects that upon discharge, 
the Veteran reported PTSD symptoms including recurrent 
thoughts and dreams, flashbacks, emotional and physiologic 
reactivity to cues that reminded him of traumatic events, 
avoidant behavior, emotional numbing and distancing, a sense 
of foreshortened future, hypervigilance, and exaggerated 
startle response.  Mental status examination at discharge, 
revealed an anxious and depressed mood with a constricted 
affect that was appropriate to thought and content.  

At discharge, a Global Assessment of  Functioning (GAF) score 
of 36 was assigned, which tends to indicate some impairment 
in reality testing or communication, or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood (e.g. a depressed man who avoids 
friends, neglects family and is unable to work).  See Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  The 
treating psychiatrist who completed the report, Dr, Firman, 
indicated that the Veteran was considered competent but was 
unemployable. 

A December 12, 2006 report of a 30 day interdisciplinary 
review from the Veteran's inpatient treatment team also 
specifically noted that from a vocational perspective the 
Veteran was considered competent but unemployable.  This 
finding was again noted on the subsequent December 26, 2006 
discharge summary, which was once again completed by Dr. 
Firman.  At discharge, a GAF score of 36 was once again 
assigned.     

The Veteran's January 2007 claim (on VA Form 21-8940) 
reflects that he worked as a letter carrier and collector 
with the U.S. Postal Service from 1973 to 1988.  
In a June 2007 letter, a treating readjustment counseling 
therapist from the New Haven Veteran's Center indicated that 
the Veteran had been seen at the center for individual and 
group counseling since February 2003.  The counselor noted 
that the Veteran had attended the inpatient program at the 
Northampton VA Medical Center on two different occasions for 
six week stays.  The counselor also indicated that throughout 
the years, the Veteran had struggled occupationally as a 
result of his PTSD.  He had had difficulty getting along with 
others, was short-tempered and would get into verbal and 
physical altercations with others at the worksite.  He had 
been fired from several jobs due to his PTSD.  Additionally, 
the counselor noted that the Veteran had been deemed 
unemployable by the psychiatrist at the Northampton VAMC PTSD 
inpatient program.  The counselor further indicated that the 
Veteran also suffered from diabetes, neuropathy and hearing 
loss, which further impacted his ability to work.  She noted 
that the Veteran was an active participant in his treatment 
but due to the severity of his PTSD, his prognosis was poor.

A June 2008 VA mental health progress note reflects that the 
Veteran came to the PTSD clinic for a session focused on how 
his disabilities affected his employability.  The Veteran 
noted that prior to his retirement, he injured his shoulder 
on the job.  He had continued to work waiting for a surgery 
authorization but favored his shoulder.  The Veteran then 
injured his back as a result of favoring his shoulder and 
picking up a mail sack that was too heavy.  He stopped 
working and started collecting Workmen's Compensation 
benefits.  The authorization then came through for his 
rotator cuff surgery and subsequent rehabilitation, and a 
year later he got approval for the back surgery.  The back 
surgery did not come out well and the surgeon wanted to do a 
fusion but Workmen's Compensation would not authorize this.  
As a result, the Veteran retired from his position with the 
Postal Service.    

It was noted that, while going through the surgeries and the 
rehabilitation, the Veteran's memories and feelings about 
service in Vietnam surfaced.  He entered treatment at the 
Veteran's center and was referred to the VA for evaluation 
and medication.  The Veteran indicated that he was not able 
to work currently due to unstable blood sugars, frequent 
vertigo spells, back and leg pains and headaches.  He also 
stated that he could not work because of his PTSD symptoms, 
including sleep disturbances, nightmares, flashbacks, 
intrusive thoughts, high anxiety, agitation, short term 
memory loss and lack of concentration.  He further stated 
that he could not work due to medication trials that had 
produced many unwanted symptoms.

During the December 2009 hearing, the Veteran testified that 
his PTSD and diabetic neuropathy precluded him from doing his 
past work as a postal carrier and collector.  He indicated 
that due to his PTSD he had difficulty with memorization, 
taking orders or direction and working around people.  His 
neuropathy resulted in tingling, burning and pain in all four 
extremities, sometimes to the point where he could not walk.  

In denying the Veteran's claim for a TDIU, the RO found that 
the evidence did not show that the Veteran was unemployable 
solely as a result of service-connected disability or 
disabilities.  In particular, the RO noted that Dr. Firman, 
when finding that the Veteran was unemployable, did not 
mention that the unemployability was solely the result of 
service connected disability or disabilities.

As alluded to above, the record reflects that the Veteran's 
retirement from his letter carrier/collector job with the 
U.S. Postal Service resulted in large part from non-service 
disabilities (i.e. shoulder and low back disability).  This, 
however, does not preclude the possibility his service-
connected disabilities are now sufficient, alone, to render 
him unemployable..

It is true that Dr. Firman did not explicitly indicate that 
the Veteran was unemployable solely due to his PTSD.  
However, the Board finds that this conclusion is reasonably 
implied by the psychiatrist's finding, as he was specifically 
evaluating the Veteran's psychiatric functioning in 
conjunction with the provision of inpatient treatment for 
PTSD.  Also, the GAF score of 36 assigned to the Veteran is 
consistent with a finding that the Veteran was unemployable 
solely due to his psychiatric disability (i.e. PTSD).  See 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).   Additionally, the June 2007 letter from the Veteran's 
Center readjustment counselor tend to support the conclusion 
that Dr. Firman found the Veteran unemployable solely due to 
his PTSD.  Further, the readjustment counselor's letter lends 
independent support for a finding that PTSD renders the 
Veteran unemployable and that his service- connected 
diabetes, neuropathy and hearing loss also negatively impact 
his ability to work.

Thus, while the evidence indicates that it was, primarily, 
nonservice-connected disabilities that rendered the Veteran 
unable to continue working for the U.S. Postal Service in 
1988, given the findings of Dr. Firman and the Veteran's 
Center readjustment counselor, as discussed above, the Board 
finds that, the competent evidence on the question of whether 
the Veteran's service-connected disabilities are now 
sufficient, alone, to  render him unemployable is, at the 
very least, in relative equipoise.

Where, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
criteria for a TDIU are met.


ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


